Exhibit 10.29

Rayonier

2011 Performance Share Award Program

The number of shares to which a participant could become entitled under the 2011
Performance Share Award Program (the “Program”) can range from 0% to a maximum
of 200% of the Target Award depending on Rayonier’s total shareholder return
(“TSR”) performance for the three-year Performance Period of January 1, 2011
through December 31, 2013, as compared to the TSR performance of the designated
peer group companies for the same period. There will be no payout if results
fall below the 30th percentile performance threshold.

 

  •  

TSR is defined as stock price appreciation plus the reinvestment of dividends on
a quarterly basis. For purposes of performance measurement, TSR shall be the
final reported figure as may be adjusted by the Committee for unusual items to
avoid distortion in the operation of the Program.

 

  •  

TSR over the 3-year period will be calculated by measuring the value of a
hypothetical $100 investment in Rayonier shares as compared to an equal
investment in each of the peer group companies.

 

  •  

TSR calculations of stock price appreciation will be the average of the closing
prices of Rayonier common shares and that of each of the peer group companies
for the 20 trading days preceding the starting and ending dates of the
Performance Period.

The final number of shares in an Award will be determined as follows:

 

  •  

The TSR performance of Rayonier and the peer group companies will be calculated
and Rayonier’s relative performance, on a percentile basis, is determined.

 

  •  

The payout percentage of Target Award based on Rayonier’s percentile TSR
performance against the peer group companies will be calculated per the
following table:

 

Percentile Rank

  

Award (Expressed As Percent of Target Award)

80th and Above

  

200%

61st –79th

  

100%, plus 5.0% for each incremental percentile position over the 60th
percentile

60th

  

100%

31st – 59th

  

30%, plus 2.33% for each incremental percentile position over the 30th
percentile

30th

  

30%

Below 30th

  

0%

 

  •  

The payout percentage may not exceed 100% of target awards if Rayonier’s TSR for
the Performance Period is negative.

 

  •  

Payment, if any, is to be made in Rayonier Common Shares, and may be offset, to
the extent allowed under applicable regulations, by the number of shares equal
in value to the amount needed to cover associated tax liabilities.

 

  •  

Dividend equivalents and interest will be paid in cash on the number of Rayonier
Common Shares earned under the Program.

 

  •  

Dividends equivalents and interest will be calculated by taking the dividends
paid on one share of Rayonier Common Stock during the performance period times
the number of shares awarded at the end of the period. Interest on such
dividends will be earned at a rate equal to the prime rate as reported in the
Wall Street Journal, adjusted and compounded annually, from the date such cash
dividends were paid by the Company.

 

  •  

Awards will be valued on January 14 following the end of the performance period.
If January 14 falls on a non-trading day, awards will be valued on the next
trading day. Awards, including dividends and interest, will be distributed to
participants as soon as practicable following the valuation date.

 

  •  

Target awards will be prorated in cases of retirement, death, or disability in
accordance with Plan provisions.



--------------------------------------------------------------------------------

2011 Performance Share Award Program

(January 1, 2011 – December 31, 2013)

Peer Group Companies

Buckeye Technologies

Cousins Properties

Deltic Timber

Domtar

Forestar

International Paper

Mead-Westvaco

Neenah Paper

Potlatch Corporation

Plum Creek

Sappi

St. Joe Company

Tembec

TimberWest

Weyerhaeuser

Administration

December 2010

 

2